ELECTRODES FOR INCREASED WETTABILITY

Primary Examiner: Gary Harris 		Art Unit: 1727       September 9, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 9-13, 15-16 & 21-24 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record HE et al. US 2011/0281152 discloses a battery (see abstract and title) comprising: an enclosure (108, [0029]).  An electrode stack comprising a separator (106) positioned between an anode (104) and a cathode (102) (see figure 3).  The anode comprises: an anode (negative) current collector (114) [0021], and an anode (negative) active material disposed on the anode current collector [0027].  The anode defines one or more first apertures (134) through the anode (see figure 3).  The cathode (positive electrode) comprises: a cathode current collector (112), and a cathode (positive) active material disposed on the cathode current collector [0027].
However, applicant has provided specificity in describing the longitudinal body section of the anode and cathode as illustrated for instance in figure 3A-3C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727